DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 48-52, 55-61, and 89-92 are allowed.
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art of Kim et al. in "Thermodynamic Evaluation of Oxygen Behavior in Ti Powder Deoxidized by Ca Reductant" (2016).
Kim discloses obtaining a Ti powder with a 2000 ppm content of oxygen (i.e., high oxygen) (lower right column of p. 658); these powders have an average diameter of 115 µm (upper left column p. 660), thus being a very-fine powder due to being below "about" 105 pm.  The Ti powder is then mixed with Ca powder (a deoxidant) in a 2:1 mass ratio (lower right column of p. 658), thus producing a powder blend.  A vacuum of 5xl0-5 torr (0.007 Pa) is then applied to the powder blend (lower right column of p. 658).  The powder blend is then heated to temperatures between 773K and 1103K (500-830°C or 931-1526°F) for 1 hour (i.e., a predetermined time) (lower right column of p. 658); this transforms the Ti powder with 2000 ppm of oxygen (i.e., a high-oxygen very fine powder) into a low-oxygen very fine powder  (Fig. 3).  The powder is then washed, filtered, and dried do separate the CaO (oxidized deoxidant) from the Ti powder (low-oxygen very fine powder).

maintaining the powder blend at the predetermined temperature for a predetermined time to produce a very-fine-powder cake, the very-fine-powder cake including the low-oxygen very-fine powder and the oxidized deoxidant, the low-oxygen very-fine powder including the titanium, the predetermined time being sufficient to convert the high-oxygen very-fine powder to the low-oxygen very-fine powder; and
milling the very-fine-powder cake to produce a low-oxygen very-fine-powder blend; and removing the oxidized deoxidant from the low-oxygen very-fine-powder blend to thereby produce the low-oxygen very-fine powder, as presently claimed.
Therefore, Kim et al. does not disclose or suggest the presently claimed invention.
	In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0730-1630 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732